IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 3:18-cv-354

Plaintiff, Judge Walter H. Rice

REAL PROPERTY KNOWN AS
9397 RIDINGS BOULEVARD,
CENTERVILLE, OHIO 45458,

Defendant.

ORDER UNSEALING COMPLAINT AND ENTIRE CASE

IT IS HEREBY ORDERED that the Complaint and the entire case, which were sealed by

Order of this Court on October 29, 2018, be unsealed by the Clerk of Courts.

Date: 3-24-20 2 P gos oss
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
